EXHIBIT B
                                                                         Service of Process
                                                                         Transmittal
                                                                         09/25/2019
                                                                         CT Log Number 536313915
TO:      Sue Carlson
         Target Corporation
         1000 Nicollet Mall
         Minneapolis, MN 55403-2542

RE:      Process Served in Texas

FOR:     Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Alaina Villa, Pltf. vs. Target Corporation And Elaine Swain, etc., Dfts. // To: Target
                                  Corporation
DOCUMENT(S) SERVED:               Citation, Petition, Interrogatories, Requests
COURT/AGENCY:                     127th Judicial District Court Harris County, TX
                                  Case # 201964569
NATURE OF ACTION:                 Request For Disclosure
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:         By Certified Mail on 09/25/2019 postmarked: "Not Post Marked"
JURISDICTION SERVED :             Texas
APPEARANCE OR ANSWER DUE:         By 10:00 a.m on the Monday next following the expiration of 20 days after you were
                                  served this citation and petition
ATTORNEY(S) / SENDER(S):          Keith Grady
                                  THE GRADY LAW FIRM, P.C.
                                  2219 Sawdust Rd., Suite 1904
                                  The Woodlands, TX 77380
                                  (713) 228-2200
ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/25/2019, Expected Purge Date:
                                  09/30/2019

                                  Image SOP

                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

SIGNED:                           C T Corporation System
ADDRESS:                          1999 Bryan St Ste 900
                                  Dallas, TX 75201-3140
For Questions:                    877-564-7529
                                  MajorAccountTeam2@wolterskluwer.com




                                                                         Page 1 of 1 / SS
                                                                         Information displayed on this transmittal is for CT
                                                                         Corporation's record keeping purposes only and is provided to
                                                                         the recipient for quick reference. This information does not
                                                                         constitute a legal opinion as to the nature of action, the
                                                                         amount of damages, the answer date, or any information
                                                                         contained in the documents themselves. Recipient is
                                                                         responsible for interpreting said documents and for taking
                                                                         appropriate action. Signatures on certified mail receipts
                                                                         confirm receipt of package only, not contents.
                                                                                                                                                      mq

                                                                                                       {
                                                                                                                                                                                 ■:>■




                                                                                                                                                                                                  mm   KK
                                                                                                       {
                                                                                                                            iii.lfi_l.IBB.ll8.ILt                      1                i


                    ■A     •■■■.'         '        .       •',;*!•       •'•   '   -.- ■'•"                      •    •■'

>        >                                                                                    :
                                                                                                                                   .■■■',a                                                                   U8»
                    i\:'     •■

    • The wooDCAKib'srrx—r/-3Bu
                                    ■.   ■.   ’.       ■    '    -   :    •■•■r/.. .-.■.      ■„   '       -<V        ■"'-     .

                                                                                                                                                  ■
                                                                                                                                                                                                                       =
                                                                                                                                                                                                                    £x
                                                                                                                     • ?Dlb 3010 DODD 322*1 cnfl2                                                           '^i ,3j(jC o
                                                                                                                                                                                                               m   >£&£" M

                                                                                                                                                                           *•.




                   «?




    •*
                                                                                                                                              /tZfciil' Cospor#Jior\
                                                                                                                       IW                                  ryjOjl vMree* ) £Li-K 900
                                                                                                                                              ~D«Jks # TX                        95Sto(


                                                                                                                                                                                            •ai


                                                                                                                                                                                            an


                                                                                                                                                                   *

                                                                                                                                                               /




                                                                                                                                   ...”   -   •




                                                                                               .... *'
i         *



                                                                                                                                      RECEIPT NUMBER                                  0.00
                                                                                                                                      TRACKING NUMBER                      73672493   MTA

                                                                     CAUSENUMBER                         201964569


    PLAINTIFF: VILLA, ALAINA                                                                                                                       In The 127th
       vs.                                                                                                                                         Judicial District Court of
    DEFENDANT: TARGET CORPORATION                                                                                                                  Harris County, Texas
                                                                             CITATION CORPORATE
    THE STATE OF TEXAS
    County of Harris


    TO: TARGET CORPORATION (A MINNESOTA CORPORATION) CAN BE SERVED BY SERVING
        ITS REGISTERED AGENT CT CORPORATION
        1999 BRYAN STREET SUITE 900    DALLAS TX 75201

      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION PLAINTIFF'S FIRST SET OF.
       INTERROGATORIES TO DEFENDANT FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
       FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANT
    This instrument was filed on the 9th day of   September                    , 20. 19 . in the
    above cited cause number and court. The instrument attached describes the claim against you.

          YOU HAVE BEEN SUED; you may employ an attorney. If you or your attorney do not file a written answer with the
     District Clerk who issued this citation by io:oo a.m on the Monday next following the expiration of 20 days after you were
    served this citation and petition, a default judgment may be taken against you.

    TO OFFICER SERVING:
         This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                                        16th day of
           September             , 20 19


                                                                                              V
                                                                                                        MARILYN BURGESS, District Clerk
    Issued at request of:                                            io /                 \             Harris County, Texas
    GRADY, GARLAND KEITH                                             {£ ( /            s' j ^ }         201 Caroline, Houston, Texas 77002
    1922 SAWDUST ROAD                                                \-gA                   ^/          P.O.Box 4651, Houston, Texas 77210
    THE WOODLANDS, TX 77380
    TEL: (713) 228-2200                                                         ..... Generated by: RICHARDSON, SHANIECE J
    Bar Number: 7 86853                                                                   A4L//11323428
                                                               OFFICER/AUTHORIZED PERSON RETURN
    I received this citation on the                         day of                                       , 20.                at                o'clock__ .M., endorsed

    the date of delivery thereon, and executed it at
                                                                                               (STREET ADDRESS)                                                  (CPIY)

    in                           County, Texas on the                      day of                                         ,20.             ..'at             o'clock__,M.,

    by delivering to                                                                                                                                    by delivering to its
                                                (THE DEPENDANT CORPORATION NAMED IN CITATION)

                                                                 in person, whose name is
         (REGISTERED AGENT. PRESIDENT, or VICE-PRESIDENT)


    a true copy of this citation, with a copy of the                                                                                                       Petition attached,
                                                                     (DESCRIPTION OK PCTITION, E.C., "PLA1NTIKKS ORIGINAL")

    and with accompanying copies of
                                                                (ADDITIONAL DOCUMENTS, IK ANY, DELIVERED WITH THE PETITION)




    I certify that the facts stated in this return are true by my signature below on the                                           day of                           ,20____.

    FEE: $.                                                                             By:
                                                                                                                      (SIGNATURE OF OFFICF.R)

                                                                                        Printed Name:

                                                                                        As Deputy for:
    Affiant Other Than Officer                                                                                                     (PRINTED NAMF.&TITLB OK SHERIFF OR CONSTABLE)




    On this day,                                                             , known to me to be the person whose signature
    appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
    executed by him/her in the exact manner recited on the return.

    SWORN TO AND SUBSCRIBED BEFORE ME, on this                                                    day of                                                                  , 20.




                                                                                                                                                   Notary Public




    N.IHT.CITC.P                                                               *73672493*
1




                                                                                                                                      RECEIPT NUMBER                                   0.00
                                                                                                                                      TRACKING NUMBER                       73672493   MTA

                                                                     CAUSENUMBER                         201964569

    PLAINTIFF: VILLA, ALAINA                                                                                                                       In The 127th
       vs.                                                                                                                                         Judicial District Court of
    DEFENDANT: TARGET CORPORATION                                                                                                                  Harris County, Texas
                                                                             CITATION CORPORATE
    THE STATE OF TEXAS
    County of Harris


    TO: TARGET CORPORATION (A MINNESOTA CORPORATION) CAN BE SERVED BY SERVING
        ITS REGISTERED AGENT CT CORPORATION
        1999 BRYAN STREET SUITE 900    DALLAS TX 75201

      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION PLAINTIFF'S FIRST SET OF.
       INTERROGATORIES TO DEFENDANT FIRST SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
       FIRST SET OF REQUESTS FOR ADMISSIONS TO DEFENDANT
    This instrument was filed on the 9th day of   September                     20. 19 . in the
    above cited cause number and court. The instrument attached describes the claim against you.

          YOU HAVE BEEN SUED; you may employ an attorney. If you or your attorney do not file a written answer with the
     District Clerk who issued this citation by 10:00 a.m on the Monday next following the expiration of 20 days after you were
    served this citation and petition, a default judgment may be taken against you.

    TO OFFICER SERVING:
         This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                                        16th day of
           September             , 20 19




                                                                     it
                                                                                        s\ CQ\          MARILYN BURGESS, District Clerk
    Issued at request of:                                                                        *5     Harris County, Texas
    GRADY, GARLAND KEITH                                                                     j zj I     201 Caroline, Houston, Texas 77002
    1922 SAWDUST ROAD                                                                       /^/         P.O.Box 4651, Houston, Texas 77210
    THE WOODLANDS, TX 77380
    TEL: (713) 228-2200
                                                                     XfV'..'
                                                                                              Generated by: RICHARDSON, SHANIECE J
    Bar Number: 7 86853                                                                       A4L//11323428
                                                               OFFICER/AUTHORIZED PERSON RETURN
    I received this citation on the                         day of                                       , 20.                at                o'clock__.M., endorsed

    the date of delivery thereon, and executed it at
                                                                                              (SPREET ADDRESS)                                                   (CHY)

    in                           County, Texas on the                      day of                                         ,20.             .> at              o'clock__.M.,

    by delivering to                                                                                                                                  ., by delivering to its
                                                (THE DEFENDANT CORPORATION NAMED IN CITATION)

                                                                 in person, whose name is
         (REGISTERED AGENT, PRESIDENT, or VICE-PRESIDENT)

    a true copy of this citation, with a copy of the                                                                                                       Petition attached,
                                                                     (DESCRIPTION OF PETITION, E.C., "PLAINTIFFS ORIGINAL")

    and with accompanying copies of
                                                                (ADDITIONAL DOCUMENTS, IF ANY, DELIVERED WITH THE PETITION)




    I certify that the facts stated in this return are true by my signature below on the                                           day of                             20.

    FEE: $.                                                                             By:
                                                                                                                      (SIGNATURE OF OFFICER)

                                                                                        Printed Name:

                                                                                        As Deputy for:
    Affiant Other Than Officer                                                                                                     (PRINTED NAME & TITLE OF SHERIFF OR CONSTABLE)




    On this day,                                                             , known to me to be the person whose signature
    appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
    executed by him/her in the exact manner recited on the return.

    SWORN TO AND SUBSCRIBED BEFORE ME, on this                                                    day of                                                                 , 20.




                                                                                                                                                   Notarj' Public




    N.INT.CITC.P                                                               *73672493*
